DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Amendment
	The amendment filed 01/18/2022 has been entered. Claims 1-5, 7-20 remain pending in the application.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application KR10-2019-0097721 filed on 08/09/2019.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, it is clear that claim 10 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?

  Yes claims 1 is directed towards a device.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? 

 Yes, the claim is directed to an abstract idea.


Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The process in claims 1 is a mental process. The claim consists of determining a driving situation of a vehicle towing a trailer, this is similar to a human determining the driving situation based on the vehicle sensor’s data. Determining an amount of rear wheel steering control and an amount of braking control based on the driving situation, this is similar to a human relying on an excel sheet to determine what amounts to use in each driving situation and can also be considered a mathematical calculation using known mathematical formulas and ratios and proportions. Determining an Ackerman yaw rate using a steering angle and a vehicle speed and determining a target yaw rate is similar to a human performing a calculation with the aid of pen and paper. Notably, the claim does not positively recite any limitations regarding actual determination of the attitude of the vehicle.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The additional limitations include storing the amount of rear wheel steering control and the amount of braking control, and the processor. The processor in the body of the claim is considered at the apply it level technology. The storage is also at the apply it level technology. Storing is a post solution extra-solution activity. The vehicle’s internal signals are considered extra solution data gathering.
Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

 No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field. The processor and storage are considered at the apply it level technology. The storing and vehicle’s internal signals, referred to above as insignificant extra-solution activity, is not considered significantly more because extracting features is mere data gathering, or transmission of data over a network, which has been held to be routine and conventional activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II)

CONCLUSION
Thus, since claim 1: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

35 U.S.C. 101 reads as follows:


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, it is clear that claim 10 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 17 fall within one of the statutory categories?

  Yes claim 17 is directed towards a device.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? 

 Yes, the claim is directed to an abstract idea.

With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The process in claim 17 is a mental process. The claim consists of determining a driving situation of a vehicle towing a trailer, this is similar to a human determining the driving situation based on the vehicle sensor’s data. Determining an amount of rear wheel steering control and an amount of braking control based on the driving situation, this is similar to a human relying on an excel sheet to determine what amounts to use in each driving situation and can also be considered a mathematical calculation using known mathematical formulas and ratios and proportions. Determining an Ackerman yaw rate using a steering angle and a vehicle speed and determining a target yaw rate is similar to a human performing a calculation with the aid of pen and paper.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claim 17 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The additional limitations include vehicle’s internal signals and the vehicle towing the trailer. The vehicle in the body of the claim does not constitute a particular machine or manufacture that is integral to the claim, it is considered at the apply it level technology.  It merely (implicitly) receives the data that is transmitted from the computer system and does not perform any further functions. The vehicle’s internal signals are considered extra solution data gathering using sensors.
Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

 No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field. The vehicle is considered at the apply it level technology. Vehicle’s internal signals, referred to above as insignificant extra-solution activity, is not considered significantly more because extracting features is mere data gathering, or transmission of data over a network, which has been held to be routine and conventional activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II)

CONCLUSION
Thus, since claim 17: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

Claims 2-5, 7 are considered part of the mental process of claim 1 and are thus also rejected under 35 USC 101.
Claim 12 is considered part of the extra solution data gathering and are thus also rejected under 35 USC 101.
Claim 18-20 are considered part of the mental process of claim 17 and are thus also rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12, 13, 17 are rejected under 35 U.S.C 103 as being unpatentable by Weiwen(US20070152424) in view of Tandy(US7447585) and Meyers(US8682560).
Regarding claim 1, Weiwen teaches a vehicle driving assistance device, comprising:
([0014]-[0015] disclosing determining a rear wheel steering command based the speed of the vehicle towing a trailer and the turning radius of the vehicle towing a trailer “vehicle’s internal signals”. [0017] disclosing determining the rear wheel steering control with a turning situation “driving situation” at low speed “braking situation”); and
a storage storing the amount of rear wheel steering control, determined by the processor, and the vehicle’s internal signals([0015] disclosing a look-up table for determining the amount of the rear wheel steering based on the speed and steering angle “vehicle’s internal signals”).
Weiwen does not teach an amount of braking control and storage storing the amount of braking control; wherein the processor determines an Ackerman yaw rate using a steering angle and a vehicle speed and determines a target yaw rate using the Ackerman yaw rate and a road friction coefficient. 	
Tandy teaches an amount of braking control and storage storing the amount of braking control(col 6 lines 43-55 disclosing computer instructions “stored in storage” for calculating an amount of braking of  vehicle towing a trailer. Col 8 lines 16-37 disclosing brake sensors to determine braking situation and speed sensor to determine speed and steering angle sensors for determining turning situations. The sensors are used to determine the amount of braking and steering of the towed vehicle).
Weiwen and Tandy are analogous art because they are in the same field of endeavor, stabilizing vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen to incorporate the teaching of Tandy of an amount of braking control and storage storing the amount of braking control in order to avoid off tracking and stabilize the vehicle.	
Meyers teaches wherein the processor determines an Ackerman yaw rate using a steering angle and a vehicle speed and determines a target yaw rate using the Ackerman yaw rate and a road friction coefficient (col 3 lines 37-49 disclosing calculating target yaw rate using vehicle’s speed and steering angle “Ackerman yaw rate” and a road coefficient of friction).
Weiwen and Meyers are analogous art because they are in the same field of endeavor, vehicle stability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen to incorporate the teaching of Meyers of wherein the processor determines an Ackerman yaw rate using a steering angle and a vehicle speed and determines a target yaw rate using the Ackerman yaw rate and a road friction coefficient in order to increase vehicle stability based on the driving situation based on a desired yaw rate (Meyers col 3 lines 37-49).

(Weiwen [0017] disclosing determining the rear wheel steering control with a turning situation “driving situation” at low speed “braking situation”).

Regarding claim 12, Weiwen as modified by Tandy and Meyers teaches the vehicle driving assistance device of claim 1, further comprising:
a communicator configured to receive the vehicle’s internal signals through controller area network (CAN) communication and transmit the amount of rear wheel steering control and the amount of braking control (Weiwen [0014]-[0017] disclosing determining rear wheel steering based on sensor data. Tandy Col 8 lines 16-37 disclosing brake sensors to determine braking situation and speed sensor to determine speed and steering angle sensors for determining turning situations. It can be interpreted from these citations that a communication is received from the vehicle’s internal signals and transmits an amount of rear wheel steering control and amount of braking through a controller area network).

Regarding claim 13, Weiwen teaches a vehicle system, comprising:
 ([0014]-[0015] disclosing determining a rear wheel steering command based the speed of the vehicle towing a trailer and the turning radius of the vehicle towing a trailer.;
And a vehicle driving assistance device configured to determine a driving situation and a braking situation of a vehicle towing a trailer based on vehicle’s internal signals, to determine an amount of rear wheel steering control and an amount of braking control based on the driving situation and the braking situation of the vehicle, to output the amount of rear wheel steering control to the RWS ([0014]-[0015] disclosing a driving assistance determining a rear wheel steering command based the speed of the vehicle towing a trailer and the turning radius of the vehicle towing a trailer “vehicle’s internal signals”. [0017] disclosing determining the rear wheel steering control with a turning situation “driving situation” at low speed “braking situation”).
Weiwen does not teach a braking controller configured to control braking of the vehicle and to output the amount of braking control to the braking controller. wherein the vehicle driving assistance device determines an Ackerman yaw rate using a steering angle and a vehicle speed and determines a target yaw rate using the Ackerman yaw rate and a road friction coefficient. 	
Tandy teaches a braking controller configured to control braking of the vehicle and to output the amount of braking control to the braking controller (col 6 lines 43-55 disclosing computer instructions “stored in storage” for calculating an amount of braking of  vehicle towing a trailer. Col 8 lines 16-37 disclosing brake sensors to determine braking situation and speed sensor to determine speed and steering angle sensors for determining turning situations. The sensors are used to determine the amount of braking and steering of the towed vehicle).
Weiwen and Tandy are analogous art because they are in the same field of endeavor, stabilizing vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen to incorporate the teaching of Tandy of a braking controller configured to control braking of the vehicle and to output the amount of braking control to the braking controller in order to avoid off tracking and stabilize the vehicle.
Meyers teaches wherein the processor determines an Ackerman yaw rate using a steering angle and a vehicle speed and determines a target yaw rate using the Ackerman yaw rate and a road friction coefficient (col 3 lines 37-49 disclosing calculating target yaw rate using vehicle’s speed and steering angle “Ackerman yaw rate” and a road coefficient of friction).
Weiwen and Meyers are analogous art because they are in the same field of endeavor, vehicle stability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen to incorporate the teaching of Meyers of determines an Ackerman yaw rate using a steering angle and a vehicle speed and determines a target yaw rate using the Ackerman yaw rate and a road friction coefficient in order to increase vehicle stability based on the driving situation based on a desired yaw rate (Meyers col 3 lines 37-49).

Regarding claim 17, Weiwen teaches a vehicle driving assistance method, comprising:
determining a driving situation and a braking situation of a vehicle towing a trailer based on vehicle’s internal signals ([0014]-[0015] disclosing a driving assistance determining a rear wheel steering command based the speed of the vehicle towing a trailer and the turning radius of the vehicle towing a trailer “vehicle’s internal signals”. [0017] disclosing determining the rear wheel steering control with a turning situation “driving situation” at low speed “braking situation”); and
determining an amount of rear wheel steering control ([0017] disclosing determining the rear wheel steering control with a turning situation “driving situation” at low speed “braking situation”).
Weiwen does not teach and an amount of braking control based on the driving situation and the braking situation of the vehicle; wherein the determining an amount of rear wheel steering control and an amount of braking control includes: determining an Ackerman yaw rate using a steering angle and a vehicle speed and determines a target yaw rate using the Ackerman yaw rate and a road friction coefficient. However, Weiwen teaches determining an amount of rear wheel steering control([0017]). Tandy below teaches and an amount of braking control based on a driving situation (col 6 lines 43-55).
 (col 6 lines 43-55 disclosing computer instructions “stored in storage” for calculating an amount of braking of vehicle towing a trailer. Col 8 lines 16-37 disclosing brake sensors to determine braking situation and speed sensor to determine speed and steering angle sensors for determining turning situations. The sensors are used to determine the amount of braking and steering of the towed vehicle).
Weiwen and Tandy are analogous art because they are in the same field of endeavor, stabilizing vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen to incorporate the teaching of Tandy of an amount of braking control based on the driving situation and the braking situation of the vehicle in order to avoid off tracking and stabilize the vehicle.
Meyers teaches determining an Ackerman yaw rate using a steering angle and a vehicle speed and determines a target yaw rate using the Ackerman yaw rate and a road friction coefficient (col 3 lines 37-49 disclosing calculating target yaw rate using vehicle’s speed and steering angle “Ackerman yaw rate” and a road coefficient of friction).
Weiwen and Meyers are analogous art because they are in the same field of endeavor, vehicle stability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen to incorporate the teaching of Meyers of determining an Ackerman yaw rate using a steering angle and a vehicle speed and determines a target yaw rate using the  in order to increase vehicle stability based on the driving situation based on a desired yaw rate (Meyers col 3 lines 37-49).


Claims 2 and 14 are rejected under 35 U.S.C 103 as being unpatentable by Weiwen(US20070152424) in view of Tandy(US7447585) and Meyers(US8682560) and Albright(US20180009421).
Regarding claim 2, Weiwen as modified by Tandy and Meyers teaches the vehicle driving assistance device of claim 1. Weiwen as modified by Tandy and Meyers does not teach wherein the processor determines the driving situation and the braking situation of the vehicle, when a vehicle speed among the vehicle’s internal signals is less than a predetermined vehicle speed boundary value.
Albright teaches wherein the processor determines the driving situation and the braking situation of the vehicle, when a vehicle speed among the vehicle’s internal signals is less than a predetermined vehicle speed boundary value([0052] disclosing determining a driving situation when the vehicle’s speed is below a threshold vehicle speed).
Weiwen as modified by Tandy and Meyers and Albright are analogous art because they are in the same field of endeavor, stabilization of a vehicle towing a trailer. It would have been obvious to one of ordinary skill in the art before the effective filing  in order to control the vehicle based on the driving situation to improve riders comfort and increase vehicle stability.

Claim 14 is rejected for similar reasons as claim 2, see above rejection.
Claim 4 is rejected under 35 U.S.C 103 as being unpatentable by Weiwen (US20070152424) in view of Tandy(US7447585) and Meyers(US8682560) and Kaneko(US20200139822).
Regarding claim 4, Weiwen as modified by Tandy and Meyers teaches the vehicle driving assistance device of claim 1. Weiwen as modified by Tandy and Meyers does not teach wherein the processor determines that the vehicle makes a turn, when a steering angle among the vehicle’s internal signals is greater than a predetermined steering angle boundary value and when lateral acceleration among the vehicle’s internal signals is greater than a predetermined lateral acceleration boundary value.
Kaneko teaches wherein the processor determines that the vehicle makes a turn, when a steering angle among the vehicle’s internal signals is greater than a predetermined steering angle boundary value and when lateral acceleration among the vehicle’s internal signals is greater than a predetermined lateral acceleration boundary value([0035] disclosing determining that a vehicle is turning by comparing the steering angle to a threshold angle and the transverse acceleration “lateral acceleration” to a threshold transverse acceleration).
Weiwen as modified by Tandy and Meyers and Kaneko are analogous art because they are in the same field of endeavor, determining driving situation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen as modified by Tandy and Meyers to incorporate the teaching of Kaneko of wherein the processor determines that the vehicle makes a turn, when a steering angle among the vehicle’s internal signals is greater than a predetermined steering angle boundary value and when lateral acceleration among the vehicle’s internal signals is greater than a predetermined lateral acceleration boundary value in order to control the vehicle based on the driving situation to improve riders comfort and increase vehicle stability.

Claim 5 is rejected under 35 U.S.C 103 as being unpatentable by Weiwen(US20070152424) in view of Tandy(US7447585) and Meyers(US8682560) and Maleki(US20190375404).
Regarding claim 5, Weiwen as modified by Tandy teaches The vehicle driving assistance device of claim 1. Weiwen as modified by Tandy does not teach wherein, when the vehicle makes a turn, the processor determines whether the vehicle accelerates based on an amount of accelerator pedal depression of a user and a vehicle acceleration estimation value, and determines whether the vehicle decelerates based on an amount of braking of the user and a vehicle deceleration estimation value.
([0080]-[0081] disclosing determining if the vehicle is accelerating or decelerating based on the amount of pressing on the accelerator pedal or brake pedal respectively, in order to change steering control of the vehicle. This is interpreted as determining the acceleration and deceleration while vehicle turns).
Weiwen as modified by Tandy and Maleki are analogous art because they are in the same field of endeavor, determining driving situation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen as modified by Tandy to incorporate the teaching of Maleki of wherein, when the vehicle makes a turn, the processor determines whether the vehicle accelerates based on an amount of accelerator pedal depression of a user and a vehicle acceleration estimation value, and determines whether the vehicle decelerates based on an amount of braking of the user and a vehicle deceleration estimation value in order to control the vehicle based on the driving situation, current state and or driver’s intent to improve riders comfort and increase vehicle stability.


Claim 7 is rejected under 35 U.S.C 103 as being unpatentable by Weiwen(US20070152424) in view of Tandy(US7447585) and Meyers(US8682560) and Sunaoshi(JP2019116140).
Regarding claim 7, Weiwen as modified by Tandy and Meyers teaches The vehicle driving assistance device of claim 1. Weiwen as modified by Tandy and Meyers does not teach wherein the processor determines a yaw rate error which is a difference value between the target yaw rate and a sensor yaw rate received from a sensor and determines a target yaw moment based on the yaw rate error.
Sunaoshi teaches wherein the processor determines a yaw rate error which is a difference value between the target yaw rate and a sensor yaw rate received from a sensor and determines a target yaw moment based on the yaw rate error(page 4 lines 19-20 disclosing calculating a difference “error” between an actual yaw rate received from sensors and a target yaw rate. Page 4 lines 35-45 disclosing calculating a target yaw moment based on the difference “error”).
Weiwen as modified by Tandy and Meyers and Sunaoshi are analogous art because they are in the same field of endeavor, vehicle stability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen as modified by Tandy and Meyers to incorporate the teaching of Sunaoshi of wherein the processor determines a yaw rate error which is a difference value between the target yaw rate and a sensor yaw rate received from a sensor and determines a target yaw moment based on the yaw rate error in order to increase vehicle lateral stability.

Claims 15 and 18 are rejected under 35 U.S.C 103 as being unpatentable by Weiwen(US20070152424) in view of Tandy(US7447585) and Meyers(US8682560) and Kaneko(US20200139822) and Maleki (US20190375404).
Regarding claim 15, Weiwen as modified by Tandy and Meyers teaches the vehicle system of claim 13. Weiwen as modified by Tandy and Meyers does not teach wherein the vehicle driving assistance device determines whether the vehicle makes a turn using a steering angle and lateral acceleration among the vehicle’s internal signals, and wherein, when the vehicle makes a turn, the vehicle driving assistance device determines whether the vehicle accelerates based on an amount of accelerator pedal depression of a user and a vehicle acceleration estimation value and determines whether the vehicle decelerates based on an amount of braking of the user and a vehicle deceleration estimation value.
Kaneko teaches wherein the vehicle driving assistance device determines whether the vehicle makes a turn using a steering angle and lateral acceleration among the vehicle’s internal signals ([0035] disclosing determining that a vehicle is turning by comparing the steering angle to a threshold angle and the transverse acceleration “lateral acceleration” to a threshold transverse acceleration).
Weiwen as modified by Tandy and Meyers and Kaneko are analogous art because they are in the same field of endeavor, determining driving situation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen as modified by Tandy and Meyers to incorporate the teaching of Kaneko of wherein the vehicle driving assistance  in order to control the vehicle based on the driving situation to improve riders comfort and increase vehicle stability.
Maleki teaches wherein, when the vehicle makes a turn, the vehicle driving assistance device determines whether the vehicle accelerates based on an amount of accelerator pedal depression of a user and a vehicle acceleration estimation value and determines whether the vehicle decelerates based on an amount of braking of the user and a vehicle deceleration estimation value ([0080]-[0081] disclosing determining if the vehicle is accelerating or decelerating based on the amount of pressing on the accelerator pedal or brake pedal respectively, in order to change steering control of the vehicle. This is interpreted as determining the acceleration and deceleration while vehicle turns).
Weiwen as modified by Tandy and Meyers and Maleki are analogous art because they are in the same field of endeavor, determining driving situation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen as modified by Tandy and Meyers to incorporate the teaching of Maleki of wherein, when the vehicle makes a turn, the vehicle driving assistance device determines whether the vehicle accelerates based on an amount of accelerator pedal depression of a user and a vehicle acceleration estimation value and determines whether the vehicle decelerates based on an amount of braking of the user and a vehicle deceleration estimation value in order to control the vehicle based on the driving situation to improve riders comfort and increase vehicle stability.

Regarding claim 18, Weiwen as modified by Tandy teaches and Meyers the vehicle driving assistance method of claim 17. Weiwen as modified by Tandy and Meyers  does not teach wherein the determining a driving situation and a braking situation of a vehicle includes: determining whether the vehicle makes a turn based on a steering angle and lateral acceleration among the vehicle’s internal signals; determining whether the vehicle accelerates based on an amount of accelerator pedal depression of a user and a vehicle acceleration estimation value, when the vehicle makes a turn; and determining whether the vehicle decelerates based on an amount of braking of the user and a vehicle deceleration estimation value.
Kaneko teaches determining whether the vehicle makes a turn based on a steering angle and lateral acceleration among the vehicle’s internal signals ([0035] disclosing determining that a vehicle is turning by comparing the steering angle to a threshold angle and the transverse acceleration “lateral acceleration” to a threshold transverse acceleration).
Weiwen as modified by Tandy and Meyers and Kaneko are analogous art because they are in the same field of endeavor, determining driving situation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen as modified by Tandy and Meyers to incorporate the teaching of Kaneko of determining whether the vehicle makes a turn based on a steering angle and lateral acceleration among the vehicle’s internal  in order to control the vehicle based on the driving situation to improve riders’ comfort and increase vehicle stability.
Maleki teaches determining whether the vehicle accelerates based on an amount of accelerator pedal depression of a user and a vehicle acceleration estimation value, when the vehicle makes a turn ([0080]-[0081] disclosing determining if the vehicle is accelerating or decelerating based on the amount of pressing on the accelerator pedal or brake pedal respectively, in order to change steering control of the vehicle. This is interpreted as determining the acceleration and deceleration while vehicle turns); and 
determining whether the vehicle decelerates based on an amount of braking of the user and a vehicle deceleration estimation value ([0080]-[0081] disclosing determining if the vehicle is accelerating or decelerating based on the amount of pressing on the accelerator pedal or brake pedal respectively, in order to change steering control of the vehicle. This is interpreted as determining the acceleration and deceleration while vehicle turns).
Weiwen as modified by Tandy and Meyers and Maleki are analogous art because they are in the same field of endeavor, determining driving situation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen as modified by Tandy and Meyers to incorporate the teaching of Maleki of wherein, when the vehicle makes a turn, the vehicle driving assistance device determines whether the vehicle accelerates based on an amount of accelerator pedal depression of a user and a vehicle acceleration  in order to control the vehicle based on the driving situation to improve riders comfort and increase vehicle stability.

Claims 16 and 19 are rejected under 35 U.S.C 103 as being unpatentable by Weiwen(US20070152424) in view of Tandy (US7447585) and  Meyers (US8682560) and Sunaoshi(JP2019116140).
Regarding claim 16 Weiwen as modified by Tandy and Meyers teaches the vehicle system of claim 15. Weiwen as modified by Tandy and Meyers does not teach further determines a yaw rate error which is a difference value between the target yaw rate and a sensor yaw rate received from a sensor, and determines a target yaw moment based on the yaw rate error.
Sunaoshi teaches determines a yaw rate error which is a difference value between the target yaw rate and a sensor yaw rate received from a sensor, and determines a target yaw moment based on the yaw rate error (page 4 lines 19-20 disclosing calculating a difference “error” between an actual yaw rate received from sensors and a target yaw rate. Page 4 lines 35-45 disclosing calculating a target yaw moment based on the difference “error”).
Weiwen as modified by Tandy and Meyers and Sunaoshi are analogous art because they are in the same field of endeavor, vehicle stability. It would have been  in order to increase vehicle’s lateral stability.
Claim 19 is rejected for similar reasons as claim 16, see above rejection.
Allowable Subject Matter
Claims 8-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 8 would be allowable for disclosing the vehicle driving assistance device of claim 7, wherein, when the vehicle is in a deceleration state, the processor outputs the amount of rear wheel steering control and the amount of braking control when the target yaw moment is in a direction of decreasing a current yaw rate of the vehicle.

Claim 9, would be allowable for disclosing the vehicle driving assistance device of claim 7, wherein, when the vehicle is in an acceleration state, the processor outputs the amount of rear wheel steering control and the amount of braking control when the target yaw moment is in a direction of increasing a current yaw rate of the vehicle.

Claim 10 would be allowable for disclosing the vehicle driving assistance device of claim 7, wherein, when the vehicle is in a deceleration situation, the processor converts the target yaw moment into a rear wheel steering stroke, and outputs the amount of braking control and the rear wheel steering stroke to perform an additional braking control when the rear wheel steering stroke is greater than a predetermined maximum value of the rear wheel steering stroke.

Claim 11 would be allowable for disclosing the vehicle driving assistance device of claim 7, wherein, when the vehicle is not in a deceleration situation, the processor performs an origin control of rear wheel steering and determines and outputs an amount of braking control using the target yaw moment.

Claim 20 is allowable for disclosing the vehicle driving assistance method of claim 19, wherein the determining an amount of rear wheel steering control and an amount of braking control further includes:
converting the target yaw moment into a rear wheel steering stroke, when the vehicle is in a deceleration situation; and
determining the amount of braking control and the rear wheel steering stroke to perform an additional braking control, when the rear wheel steering stroke is greater than a predetermined maximum value of the rear wheel steering stroke. 
Response to Arguments
	
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding the 101 rejection, claims 1 and 17 are considered mental steps that can be performed in a human mind, see the 101 rejection above.
In response to applicant’s argument that “Meyers merely suggests that the model used for estimating the target yaw rate represents an idealized vehicle behavior on a high road surface friction and that only the parameters of steering wheel angle and speed are applied to calculating a target yaw rate of a vehicle… in other words, the parameter of road friction coefficient is not necessarily used in calculating the target yaw rate”, the examiner respectfully disagrees for the reasons below.
The claim limitation does not require using the parameter of road friction coefficient in an equation and calculating the target yaw rate. The claim only requires using the road friction coefficient in determining the target yaw rate. Meyers teaches using a model to determine the desired yaw rate based on a high friction coefficient, thus Meyers uses the coefficient of friction in determining the yaw rate. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20060229782 disclosing rear wheel steering to stabilize a trailer.
US20180178788 disclosing determining braking situation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664